ON PETITION FOR REHEARING
ROBERTSON, J.
Southern Indiana Gas and Electric Co. (SIGECO) has raised one point in its Petition for Rehearing that requires our consideration:
SIGECO has pointed out that in our opinion, now reported in 386 N.E.2d 1017 at 1021, ft. 5, we cited the 1953 amended version of IC 8-l-13-3(n) concerning territory. We should have cited the language of then 8-l-13-3(o)(l) and (p) which read as follows:
“(o) As used in this act, the Work “territory” when modified by the phrase “already being served with energy by any public or municipally owned utility” shall be construed (1) to include such territory as may be served by secondary voltage service lines extended from primary voltage distribution lines existing on the effective date of this act or thereafter built in accordance with the provisions of this act, and . . . [Acts 1945, Ch. 155, § 1.]
(p) As used in this act, the words, secondary voltage service line means a secondary distribution line, not exceeding seven hundred fifty feet in length, and capable of service in accordance with rules and standards of service for electric utilities promulgated by the Public Service Commission of Indiana.” (Emphasis added.) [Acts 1951, Ch. 162, § 1.]
We are of the opinion that in spite of our error the decision of the court remains the same; therefore, the petition for rehearing is denied.